Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant argues the 102/103 rejection, on page 7 lines 15-17, in view of Adam et al., (US 2012/0323177), stating that the prior art allegedly doesn't teach “the locking arm in cooperating engagement with the piston rod and prevents movement of the piston rod”. The examiner has fully considered applicant's argument, and agrees that applicant’s arguments bring to light the interpretation of applicant’s limitations. The components (100) of Adam’s release mechanism (25) are not “locking arms” per se, and do not move from a locked position to a release position relative to the plunger (116). The locked and unlocked positions ([0035]) are locking of the shuttle, rather than (25) locking (116). See allowable subject matter below.
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with ALEX YU on 03/15/2022.
The application has been amended as follows:
Regarding Claim 14 line 10, “a container of medicament” has been amended to be “the container of medicament”.
	
Regarding Claim 24 line 3, “the distal end of the injector device” has been amended to be “the distal end of the housing”. 

Regarding Claim 25 line 10, “a container of medicament” has been amended to be “the container of medicament” 

	Regarding Claim 34 line 3, “the distal end of the injector device” has been amended to be “the distal end of the housing”.

Allowable Subject Matter
Claims 14-36 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 14, the closest prior art on record, Adam et al., (US 2012/0323177), while disclosing an injector device with elongate housing, medicament container, needle sleeve, piston rod, piston spring, and release mechanism does not disclose or render obvious, alone or in combination with the other prior art of record, the release mechanism comprising a locking arm moving between a release position and a locked position, as claimed in Claim 14. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
	Claims 15-24 depend upon Claim 14, and are therefore considered allowable.

Regarding Claim 25, the closest prior art on record, Adam et al., (US 2012/0323177), while disclosing an injector device with elongate housing, rear cap, medicament container, piston rod, piston spring, and release mechanism does not disclose or render obvious, alone or in combination with the other prior art of record, the release mechanism comprising a locking arm moving between a release position and a locked position, as claimed in amended Claim 25. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 
Claims 26-34 and 36 depend upon Claim 25, and are therefore considered allowable.

Regarding Claim 35, the closest prior art on record, Adam et al., (US 2012/0323177), while disclosing a method of operating an injector device with positioning an injector and moving the rear cap or needle sleeve does not disclose or render obvious, alone or in combination with the other prior art of record, a locking arm moving between a release position and a locked position, as claimed in Claim 35. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783